—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Elkins, J.), dated March 5, 1997, which, upon a fact-finding order of the same court, dated August 7, 1996, made after a hearing, finding that the appellant had committed an act which, if committed as an adult, would have constituted harassment in the first degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of 17 months. The appeal brings up for review the fact-finding order dated August 7, 1996.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court properly found that the appellant had engaged in a course of conduct which, if committed by an adult, would have constituted harassment in the first degree (see, Penal Law § 240.25; People v Wood, 59 NY2d 811; People v Payton, 161 Misc 2d 170; People v Tralli, 88 Misc 2d 117). Accordingly, the order of disposition is affirmed. Rosenblatt, J. P., Miller, Thompson and Santucci, JJ., concur.